21-10561-mew   Doc 19-5   Filed 03/29/21 Entered 03/29/21 22:16:17   Exhibit C:
                           Sale Order Pg 1 of 15



                                 Exhibit C

                                Sale Order
    21-10561-mew         Doc 19-5        Filed 03/29/21 Entered 03/29/21 22:16:17                     Exhibit C:
                                          Sale Order Pg 2 of 15




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                        :
In re:                                                  :        Chapter 11
                                                        :
GREENSILL CAPITAL INC.,1                                :        Case No. 21-10561 (MEW)
                                                        :
                  Debtor.
                                                        :        Related Docket No. __
                                                        :

    ORDER (A) APPROVING THE SALE OF THE DEBTOR’S OWNERSHIP INTEREST
      IN FINACITY CORPORATION FREE AND CLEAR OF ALL LIENS, CLAIMS,
     INTERESTS, AND ENCUMBRANCES; AND (B) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) of Greensill Capital Inc., as debtor and debtor in

possession (the “Debtor”) in the above-captioned case (the “Chapter 11 Case”), for entry of an

order (this “Sale Order”): (a) authorizing the sale (the “Sale”) of the Debtor’s 100% ownership

interests in Finacity Corporation (the “Finacity Equity”) free and clear of all liens, claims,

interests, and encumbrances; and (b) granting related relief; and upon the Declaration of Lee

Jason Goldberg attached to the Motion as Exhibit D, the Stock Sale and Settlement Agreement

(the “Stalking Horse Purchase Agreement”)2 attached to the Motion as Exhibit B, among the

Debtor, as seller, and Finacity Corporation (“Finacity”) and Adrian Katz, Dana Katz, and the

Katz Family Trust, as purchasers (each, a “Katz Party,” collectively, the “Katz Parties,” and with

the Debtor and Finacity, the “Parties”), and the statements of counsel and the evidence adduced

with respect to the Motion at any hearing before the Court (the “Hearing”); and after due

deliberation thereon; and good and sufficient cause appearing therefor:




1
     The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s corporate
     headquarters is located at 2 Gansevoort Street, New York, New York 10014.
2
     Capitalized terms not otherwise defined herein shall have the meanings given to them in the Stalking Horse
     Purchase Agreement.
 21-10561-mew          Doc 19-5      Filed 03/29/21 Entered 03/29/21 22:16:17       Exhibit C:
                                      Sale Order Pg 3 of 15



IT IS HEREBY FOUND AND DETERMINED THAT:

       A.      Jurisdiction and Venue. This Court has jurisdiction to consider the Motion

and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334.       Approval of the

Stalking Horse Purchase Agreement and the transactions contemplated thereby is a core

proceeding under 28 U.S.C. §§ 157(b). Venue of the Chapter 11 Case is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

       B.      Statutory Predicates. The statutory predicates for the approval of the Stalking

Horse Purchase Agreement and the transactions contemplated thereby are sections 105, 363

and 502 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6004, 9014 and 9019.

       C.      Notices. Proper, timely, adequate and sufficient notice of the Motion and the

Hearing has been provided in accordance with sections 102(1), 105(a), and 363 of the

Bankruptcy Code and Bankruptcy Rules 2002, 4001, and 6004. The foregoing notice was

good, sufficient and appropriate under the circumstances, and no other or further notice of the

Motion, the Hearing, the Stalking Horse Purchase Agreement and transactions contemplated

thereby is required.    The disclosures made by the Debtor concerning the Stalking Horse

Purchase Agreement and the transactions contemplated thereby and the Hearing were

sufficient, complete and adequate.

       D.      Actual written notice of the Motion, the Hearing, the Stalking Horse Purchase

Agreement and the transactions contemplated thereby, and a fair and reasonable opportunity to

object or otherwise be heard with respect thereto, has been afforded to all known interested

individuals and entities, including the following parties:

            a) the Office of the United States Trustee for the Southern District of New York,

               Region 2 (the “U.S. Trustee”),




                                                 -2-
 21-10561-mew        Doc 19-5     Filed 03/29/21 Entered 03/29/21 22:16:17           Exhibit C:
                                   Sale Order Pg 4 of 15



            b) counsel to any statutory committee appointed in this Chapter 11 Case,

            c) all of the Debtor’s creditors, including the Debtor’s top 20 unsecured creditors

               as of the Petition Date,

            d) all entities reasonably known to have expressed an interest in the acquisition,

               directly or indirectly, of Finacity or the Finacity Equity,

            e) the Internal Revenue Service, United States Securities and Exchange

               Commission, and any other governmental authorities that (i) as a result of the

               Sale, may have claims, contingent or otherwise, in connection with the Debtor’s

               ownership of the Finacity Equity or may have a claim against the Debtor or

               other reasonably known interest in the relief requested by the Motion relating to

               the Sale,

            f) counsel to the administrator for Greensill Capital (UK) Limited,

            g) counsel to Greensill Capital Pty Limited,

            h) each party to the Stalking Horse Purchase Agreement;

            i) all persons and entities known by the Debtor to have asserted any lien, claim,

               interest or encumbrance in the Finacity Equity; and

            j) all other parties who have requested notice pursuant to Bankruptcy Rule 2002

               as of the date hereof.

       E.      Court Approval Required. Entry of an order approving and authorizing the

Parties’ entry into the Stalking Horse Purchase Agreement, and the Parties’ performance of all

the provisions thereof, is a necessary condition precedent to the Parties’ obligations under the

Stalking Horse Purchase Agreement with respect to Closing.




                                                 -3-
 21-10561-mew         Doc 19-5     Filed 03/29/21 Entered 03/29/21 22:16:17              Exhibit C:
                                    Sale Order Pg 5 of 15



       F.        Business Judgment. The Debtor has demonstrated good, sufficient and sound

business purposes and justifications for entry of this Order and the approval of the Stalking

Horse Purchase Agreement and the transactions contemplated thereby. The Stalking Horse

Purchase Agreement and the transactions contemplated thereby, and the Parties’ entry into and

performance under the Stalking Horse Purchase Agreement: (i) constitute a sound and

reasonable exercise of business judgment; (ii) provide fair value and are beneficial to the

Debtor’s estate, and are in the best interests of the Debtor and its estate, creditors and other

parties in interest; and (iii) are fair, reasonable, equitable and otherwise appropriate under the

circumstances.

       G.        Sale Free and Clear: Pursuant to the Stalking Horse Purchase Agreement, and

all ancillary documents filed therewith or described therein, upon Closing, the sale of the

Finacity Equity to the Katz Parties shall be free and clear of liens, claims, defenses and

interests (collectively, “Encumbrances”), including security interests of whatever kind or

nature, mortgages, conditional sales or title retention agreements, pledges, deeds of trust,

hypothecations, liens (including mechanic’s liens), encumbrances, assignments, preferences,

debts, easements, charges, suits, licenses, options, rights-of-recovery, judgments, orders and

decrees of any court or foreign or domestic governmental entity, taxes (including foreign, state

and local taxes), licenses, covenants, restrictions, indentures, instruments, leases, options, off-

sets, claims for reimbursement, contribution, indemnity or exoneration, successor, product,

environmental, tax, labor, alter ego and other liabilities, causes of action, contract rights, to the

fullest extent of the law, in each case, of any kind or nature (including all “claims” as defined

in section 101(5) of the Bankruptcy Code), known or unknown, whether prepetition or

postpetition, secured or unsecured, choate or inchoate, filed or unfiled, scheduled or




                                                  -4-
 21-10561-mew         Doc 19-5      Filed 03/29/21 Entered 03/29/21 22:16:17           Exhibit C:
                                     Sale Order Pg 6 of 15



unscheduled, perfected or unperfected, liquidated or unliquidated, noticed or unnoticed,

recorded or unrecorded, contingent or non-contingent, material or non-material, statutory or

non-statutory, matured or unmatured, legal or equitable. But for the protections afforded to

the Katz Parties under the Bankruptcy Code and this Order, the Katz Parties and Finacity

would not have offered the consideration contemplated by the Stalking Horse Purchase

Agreement. Except for the Debtor’s debtor-in-possession financing (the “DIP Financing”), the

Debtor is unaware of any asserted liens on or security interests in the Finacity Equity.

        H.      The Debtor’s DIP Financing lender has consented to the sale. To the extent any

other Encumbrance exists, each entity with an Encumbrance, (i) has consented to the sale of

the Finacity Equity or is deemed to have consented to such sale, (ii) could be compelled in a

legal or equitable proceeding to accept money satisfaction of such interest or (iii) otherwise

falls within the provisions of section 363(f) of the Bankruptcy Code, and therefore, in each

case, one or more of the standards set forth in section 363(f)(1)-(5) of the Bankruptcy Code has

been satisfied. Those holders of Encumbrances who did not object, or who withdrew their

objections, to the Motion are deemed to have consented pursuant to section 363(f)(2) of the

Bankruptcy Code.       All holders of Encumbrances are adequately protected—thus satisfying

section 363(e) of the Bankruptcy Code—by having their Encumbrances, if any, attach to the

proceeds of the sale, in the same order of priority and with the same validity, force and effect

that such Encumbrances had before such transfer and assignment, subject to any rights, claims

and defenses of the Debtor or its estate, as applicable, or as otherwise provided herein.

Therefore, approval of the sale of the Finacity Equity free and clear of Encumbrances is

appropriate pursuant to section 363(f) of the Bankruptcy Code and is in the best interests of the

Debtor’s estate, its creditors and other parties in interest.




                                                   -5-
 21-10561-mew        Doc 19-5     Filed 03/29/21 Entered 03/29/21 22:16:17            Exhibit C:
                                   Sale Order Pg 7 of 15



       I.      The Katz Parties and Finacity would not have entered into the Stalking Horse

Purchase Agreement, and would not consummate the transactions thereunder if such sale was

not free and clear of all Encumbrances. A transaction, other than one free and clear of all liens

and Encumbrances, would yield substantially less value for the Debtor’s estate, with less

certainty than the transactions contemplated by the Stalking Horse Purchase Agreement.

       J.      Arm’s Length Agreement. The consideration to be given by the Katz Parties

and Finacity under the Stalking Horse Purchase Agreement, including the compromise of

claims by the Katz Parties both against the Debtor, and against Finacity (a wholly-owned

subsidiary of the Debtor), was negotiated at arm’s-length and constitutes reasonably equivalent

value and fair and adequate consideration. The terms and conditions set forth in the Stalking

Horse Purchase Agreement, and all ancillary documents filed therewith or described therein

are fair and reasonable under these circumstances and were not entered into with the intent to

nor for the purpose of, nor do they have the effect of, hindering, delaying or defrauding the

Debtor or its creditors.    None of the Parties is entering the Stalking Horse Purchase

Agreement, and all ancillary documents filed therewith or described therein, or proposing to

consummate the transactions contemplated thereby, fraudulently.

       K.      Good Faith. The Debtor, the Katz Parties, and Finacity, each of the parties to

the Stalking Horse Purchase Agreement, acted in good faith in negotiating the Stalking Horse

Purchase Agreement and related agreements. The Katz Parties are good faith purchasers for

value and, as such, are entitled to all of the protections afforded by 363(m) of the Bankruptcy

Code and any other applicable or similar bankruptcy and non-bankruptcy law. The Katz

Parties and Finacity have at all times proceeded in good faith in all respects in connection with

this Chapter 11 Case in that, among other things, all payments to be made by or to the Katz




                                                -6-
 21-10561-mew        Doc 19-5     Filed 03/29/21 Entered 03/29/21 22:16:17             Exhibit C:
                                   Sale Order Pg 8 of 15



Parties in connection with the Stalking Horse Purchase Agreement and the transactions

contemplated thereby have been disclosed.              It has further been disclosed that

(a) certain of the Katz Parties are insiders of the Debtor’s direct and indirect subsidiaries,

including as a director of a subsidiary and a relative of a director of a subsidiary, and (b) the

Stalking Horse Purchase Agreement and the transactions contemplated thereby involve the

compromise and settlement of various claims by and among the Katz Parties, the Debtor, the

Debtor’s indirect parent, and the Debtor’s direct and indirect subsidiaries and, accordingly, the

Stalking Horse Purchase Agreement and the transaction contemplated thereby will result in the

settlement and compromise of certain intercompany claims as well as guarantee claims against

insiders of the Debtor. The Katz Parties will continue to act in good faith within the meaning

of section 363(m) of the Bankruptcy Code in the closing of the transactions as contemplated

by the Stalking Horse Purchase Agreement.

       L.      Insider Status. Certain of the Katz Parties are insiders of a subsidiary or

subsidiaries of the Debtor. None of the Katz Parties are directors, officers, persons in control

of the Debtor, partnerships in which the Debtor is the general partner, general partners of the

Debtor, or relatives of the foregoing. The Katz Parties do not exercise control over the Debtor,

nor do they own, or have the power to vote, the equity interests of the Debtor.

       M.      No Successor Liability. No sale, transfer or other disposition contemplated

pursuant to the Stalking Horse Purchase Agreement, including the sale of the Finacity Equity,

will subject the Katz Parties, any of their affiliates, members, officers, directors, shareholders

or any of their respective successors and assigns to any liability for Encumbrances (including

claims, obligations, and liens) asserted against the Debtor or the Debtor’s interests in property

by reason of such transfer under any laws, including any bulk-transfer laws or any theory of




                                                -7-
 21-10561-mew         Doc 19-5    Filed 03/29/21 Entered 03/29/21 22:16:17           Exhibit C:
                                   Sale Order Pg 9 of 15



successor or transferee liability, antitrust, environmental, product line, de facto merger or

substantial continuity or similar theories. By virtue of the consummation of the transactions

contemplated by the Stalking Horse Purchase Agreement, (i) the Katz Parties are not an alter

ego or mere or substantial continuation of the Debtor and its estate, there is no continuity or

continuity of enterprise between the Katz Parties and the Debtor and there is no common

identity between the Debtor and the Katz Parties; (ii) the Katz Parties are not holding

themselves out to the public as a continuation of the Debtor or its estate; and (iii) the

transactions contemplated by the Stalking Horse Purchase Agreement do not amount to a

consolidation, merger or de facto merger of the Katz Parties and the Debtor and/or the

Debtor’s estate. Accordingly, the Katz Parties are not and shall not be deemed a successor to

the Debtor or its estate as a result of the consummation of the transactions contemplated by the

Stalking Horse Purchase Agreement or otherwise. The Katz Parties’ purchase of the Finacity

Equity is free and clear of any “successor liability” claims of any nature whatsoever. The Katz

Parties would not enter into the Stalking Horse Purchase Agreement or consummate the

transactions contemplated thereby, but for the protections against any claims based upon

“successor liability” theories.

       N.      No Third Party Beneficiaries. Other than expressly set forth in the Stalking

Horse Purchase Agreement, there are no third party beneficiary rights.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      Notice. Notice of the Motion and the Hearing was fair and equitable under the

circumstances and complied in all respects with sections 102(1), 105(a), 363 and 502 of the

Bankruptcy Code, Bankruptcy Rules 2002, 4001, and 6004 and Local Rules 4001-1 and 6004-1.




                                               -8-
 21-10561-mew          Doc 19-5   Filed 03/29/21 Entered 03/29/21 22:16:17             Exhibit C:
                                   Sale Order Pg 10 of 15



       3.      The Stalking Horse Purchase Agreement is Approved and Authorized. The

Stalking Horse Purchase Agreement, and all ancillary documents filed therewith or described

therein are approved pursuant to sections 105 and 363 of the Bankruptcy Code and Rules 2002,

3001(e), 4001, 6004 and 9019 of the Bankruptcy Rules. The Debtor and its non-debtor affiliates

are hereby authorized and directed to perform their obligations under the Stalking Horse

Purchase Agreement and all ancillary documents, including, without limitation, the sale of the

Finacity Equity to the Katz Parties. The failure to include specifically any particular provision of

the Stalking Horse Purchase Agreement in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent that the Stalking Horse Purchase Agreement

and all of its provisions, releases, settlements, payments and transactions provided for therein

shall be authorized and approved in their entirety. Likewise, all of the provisions of this Order

are non-severable and mutually dependent. In the event there is a direct conflict between the

terms of this Order and the terms of the Stalking Horse Purchase Agreement, the terms of this

Order shall control.

       4.      Sale and Transfer Free and Clear of Encumbrances. Upon Closing, all of the

Debtor’s legal, equitable and beneficial right, title and interest in and to, and possession of the

Finacity Equity shall be immediately vested in the Katz Parties pursuant to sections 105(a),

363(b) and 363(f) of the Bankruptcy Code and applicable non-bankruptcy law free and clear of

all Encumbrances (including liens).

       5.      The Debtor is authorized to use the proceeds of the Sale to repay the DIP

Financing in accordance with the terms thereof.

       6.      Order Binding. This Order shall be binding in all respects upon all (i) entities,

including all filing agents, filing officers, title agents, title companies, recorders of mortgages,




                                                -9-
 21-10561-mew        Doc 19-5      Filed 03/29/21 Entered 03/29/21 22:16:17             Exhibit C:
                                    Sale Order Pg 11 of 15



recorders of deeds, administrative agencies, governmental departments (including departments of

foreign governments), secretaries of state, federal, foreign and local officials; and (ii) other

persons who may be required by operation of law, the duties of their office or contract, to accept

file, register or otherwise record or release any documents or instruments, or who may be

required to report or insure any title or state of title in or to any lease, and each of the foregoing

is hereby directed to accept for filing any and all documents and instruments necessary and

appropriate to consummate the transactions contemplated by the Stalking Horse Purchase

Agreement.

         7.    This Order and the Stalking Horse Purchase Agreement shall be binding in all

respects, and shall inure to the benefit of, the Debtor, its estate, and its creditors (whether known

or unknown), Finacity, and the Katz Parties, including their respective affiliates, successors, and

assigns, notwithstanding any subsequent appointment of any trustee, examiner or receiver under

any chapter of the Bankruptcy Code or any other law. The Katz Parties and Finacity shall have

standing to enforce the terms of this Order. The provisions of this Order and the terms and

provisions of the Stalking Horse Purchase Agreement shall survive the entry of any order that

may be entered confirming or consummating any chapter 11 plan of the Debtor or converting

this Chapter 11 Case to a case under chapter 7, and the terms and provisions of the Stalking

Horse Purchase Agreement as well as the rights and interests granted pursuant to this Order and

the Stalking Horse Purchase Agreement shall continue in these or any superseding or subsequent

cases.

         8.    Good Faith. Neither the Debtor, Finacity, the Katz Parties nor any of their equity

owners, officers, directors, employees, professionals or other agent have engaged in any action

or inaction that would (a) cause the entry into the Stalking Horse Purchase Agreement, or




                                                -10-
 21-10561-mew        Doc 19-5      Filed 03/29/21 Entered 03/29/21 22:16:17             Exhibit C:
                                    Sale Order Pg 12 of 15



consummation of the transactions contemplated thereby, to be avoided or (b) result in costs or

damages to be imposed under section 363(n) of the Bankruptcy Code. Entry into the Stalking

Horse Purchase Agreement is undertaken by the parties thereto, without collusion and in good

faith, as that term is used in section 363(m) of the Bankruptcy Code. The Katz Parties shall be

entitled to all of the benefits of and protections under section 363(m) of the Bankruptcy Code.

The reversal or modification on appeal of the authorization provided herein to enter into the

Stalking Horse Purchase Agreement and consummate the transactions contemplated thereby

shall not affect the validity of such transactions (including the sale of the Finacity Equity), unless

such authorization is duly stayed pending such appeal. The transactions are not subject to

avoidance pursuant to section 363(n) or chapter 5 of the Bankruptcy Code and the Katz Parties

are entitled to all the protections and immunities thereunder.

       9.      No Successor or Transferee Liability. The Katz Parties, Finacity and any of

their respective affiliates, members, officers, directors, shareholders or any of their respective

successors and assigns shall not be deemed, as a result of any action taken in connection with the

Stalking Horse Purchase Agreement, including the receipt of the Finacity Equity, to (a) be a legal

successor, or otherwise be deemed a successor to the Debtor, (b) have, de facto or otherwise,

merged with or into the Debtor or (c) be an alter ego or a mere continuation or substantial

continuation of the Debtor or the enterprise of the Debtor, including, without limitation, within

the meaning of any foreign, federal, state or local revenue law, pension law, ERISA, tax law,

labor law, products liability law, employment law, environmental law, or other law, rule or

regulation (including without limitation filing requirements under any such laws, rules or

regulations), or under any products liability law or doctrine with respect to the Debtor’s liability

under such law, rule or regulation.




                                                -11-
 21-10561-mew         Doc 19-5     Filed 03/29/21 Entered 03/29/21 22:16:17              Exhibit C:
                                    Sale Order Pg 13 of 15



       10.       Neither Finacity nor the Katz Parties shall have any responsibility for (a) any

liability or other obligation of, or claim against, the Debtor (or, in each case, any of its

predecessors).      All persons and entities are hereby forever prohibited and enjoined from

commencing or continuing in any matter any action or other proceeding, whether in law or

equity, in any judicial, administrative, arbitral or other proceeding against Finacity or the Katz

Parties, with respect to any (a) claim against the Debtor, or (b) successor or transferee liability, in

each case, including, without limitation: (i) commencing or continuing any action or other

proceeding pending or threatened; (ii) enforcing, attaching, collecting or recovering in any

manner any judgment, award, decree or order; (iii) creating, perfecting, or enforcing any lien,

claim, interest or encumbrance; (iv) asserting any setoff, right of subrogation or recoupment of

any kind; and (v) commencing or continuing any action, in any manner or place, that does not

comply with, or is inconsistent with, the provisions of this Order or other orders of this Court, or

the agreements or actions contemplated or taken in respect hereof.

       11.       Subsequent Plan Provisions. Nothing contained in any chapter 11 plan to be

confirmed in this Chapter 11 Case or any order to be entered in this Chapter 11 Case (including

any order entered after conversion of this Chapter 11 Case to a case under chapter 7 of the

Bankruptcy Code) shall alter, conflict with or derogate from, the provisions of the Stalking

Horse Purchase Agreement or this Order. In the event there is a direct conflict between the

terms of this Order and the terms of any subsequent chapter 11 plan or any order to be entered

in this Chapter 11 Case (including any order entered after conversion of this Chapter 11 Case to

cases under chapter 7 of the Bankruptcy Code), the terms of this Order shall control.

       12.       Further Assurances. The Debtor is authorized to take all actions necessary or

appropriate to effectuate the relief granted pursuant to this Order. From time to time, as and




                                                 -12-
 21-10561-mew         Doc 19-5      Filed 03/29/21 Entered 03/29/21 22:16:17         Exhibit C:
                                     Sale Order Pg 14 of 15



when requested, all parties to the Stalking Horse Purchase Agreement shall execute and deliver,

or cause to be executed and delivered, all such documents and instruments, and shall take, or

cause to be taken, all such further or other actions as the requesting party may reasonably deem

necessary or desirable to consummate the transactions thereunder, including such actions as

may be necessary to vest, perfect or confirm or record or otherwise in the Katz Parties their

right, title and interest in and to the Finacity Equity.

        13.     Modifications. The Stalking Horse Purchase Agreement and any related

agreements, documents or other instruments may be modified, amended or supplemented by the

Parties thereto and in accordance with the terms thereof, without further order of this Court;

provided that any such modification, amendment or supplement does not have a material

adverse effect on the Debtor or its estate.

        14.     Automatic Stay. The automatic stay pursuant to section 362 of the Bankruptcy

Code is hereby modified with respect to the Debtor to the extent necessary, without further

order of this Court, to allow the Parties to deliver any notice under or in connection with the

Stalking Horse Purchase Agreement, and allow the Parties to take any and all actions permitted

or required under the Stalking Horse Purchase Agreement in accordance with the terms and

conditions thereof. The Parties shall not be required to seek or obtain any further relief from

the automatic stay under section 362 of the Bankruptcy Code to enforce any of its remedies

under the Stalking Horse Purchase Agreement.

        15.     No Stay of Order. Notwithstanding Bankruptcy Rules 6004(h) and 7062, this

Order shall be effective and enforceable immediately upon entry and its provisions shall be self-

executing. Any party objecting to this Order must exercise due diligence in filing an appeal and

obtaining a stay prior to the sale of the Finacity Equity or risk its appeal being foreclosed as




                                                  -13-
 21-10561-mew        Doc 19-5     Filed 03/29/21 Entered 03/29/21 22:16:17           Exhibit C:
                                   Sale Order Pg 15 of 15



moot.

        16.    Retention of Jurisdiction. This Court shall retain exclusive jurisdiction with

respect to all matters arising from or related to the implementation and/or interpretation of this

Order, the Stalking Horse Purchase Agreement and the transactions contemplated thereby and to

hear any issues or disputes concerning this Order and the Stalking Horse Purchase Agreement or

the rights and duties of the parties hereunder or thereunder.

    New York, New York
    Dated: ________, 2021


                                                       HONORABLE MICHAEL E. WILES
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                -14-
